238 S.W.2d 171 (1951)
JOSEPH ZUKIN OF CALIFORNIA
v.
ARCHER, Chief Justice et al.
No. A-3118.
Supreme Court of Texas.
April 11, 1951.
*172 Looney, Clark & Moorhead and Martin Harris, all of Austin, for petitioner.
No answer filed by respondents.
PER CURIAM.
The matter before us is a motion for leave to file a petition for mandamus to compel the Honorable Court of Civil Appeals, Third Supreme Judicial District, to certify certain questions of law to us for decision. The opinion of the Court of Civil Appeals is reported in 236 S.W.2d at page 500. The grounds of jurisdiction alleged in the petition for writ of mandamus accompanying the motion are that the amount in controversy being less than $1,000.00, the case is one in which the jurisdiction of the Court of Civil Appeals is final and in which no writ of error or other method of appeal can be employed by which the case can reach this court, and that conflicts exist between the decision of the Court of Civil Appeals in this case and the decisions of various other appellate courts. Because of the frequency with which motions of this character are filed here, we deem it desirable to announce again the general rule, applicable to cases in which jurisdiction depends upon the amount in controversy, that, if conflicts exist warranting the issuance of a writ of mandamus to compel the certification of questions, this court would have jurisdiction to grant an application for a writ of error, Rev.Stats. art. 1728, Vernon's Ann.Civ.St. art. 1728, and will not issue a writ of mandamus in a case which could reach it by writ of error. Duval v. Clark, 138 Tex. 186, 157 S.W.2d 626; Simpson v. McDonald, 142 Tex. 444, 179 S.W.2d 239.
The motion is overruled.